     Case 3:20-cv-00321-TWR-KSC Document 92 Filed 09/21/20 PageID.5350 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     APARNA VASHISHT-ROTA, an                            Case No.: 20-CV-321 JLS (KSC)
       individual,
12
                                          Plaintiff,       ORDER DENYING WITHOUT
13                                                         PREJUDICE PLAINTIFF’S MOTION
       v.                                                  TO RECONSIDER STAY MOTION
14
       HOWELL MANAGEMENT SERVICES,
15                                                         (ECF No. 90)
       a Utah limited liability company; CHRIS
16     HOWELL, an individual; and JUSTIN
       SPENCER, an individual,
17
                                       Defendants.
18
19          Presently before the Court is Plaintiff Aparna Vashisht-Rota’s Motion to Reconsider
20    Stay Motion (“Mot.,” ECF No. 90), which was filed ex parte without obtaining a hearing
21    date from chamber. In the very Order Plaintiff now challenges, the Court admonished
22    Plaintiff that “ex parte motions are disfavored,” ECF No. 87 at 3 (quoting Ayestas v. Davis,
23    584 U.S. __, 138 S. Ct. 1080, 1091 (2018)), and therefore are appropriate only when “‘the
24    moving party’s cause will be irreparably prejudiced if the underlying motion is heard
25    according to regular noticed motion procedures’ and ‘that the moving party is without fault
26    in creating the crisis that requires ex parte relief, or that the crisis occurred as a result of
27    excusable neglect.’” Id. (quoting Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F.
28    Supp. 488, 492 (C.D. Cal. 1995)). The Court closed by noting that, having “outlined . . .

                                                       1
                                                                                    20-CV-321 JLS (KSC)
     Case 3:20-cv-00321-TWR-KSC Document 92 Filed 09/21/20 PageID.5351 Page 2 of 2



 1    the extremely limited circumstances in which the filing of an ex parte request is proper[,
 2    t]he Court expects Plaintiff to refrain in the future from filing ex parte requests when the
 3    appropriate circumstances do not exist for such a filing.” Maxson v. Mosaic Sales Sols.
 4    U.S. Operating Co., No. 2:14-CV-02116-APG, 2015 WL 4661981, at *2 (D. Nev. July 29,
 5    2015).
 6          Plaintiff has made no such showing in the instant Motion; accordingly, the Court
 7    DENIES WITHOUT PREJUDICE Plaintiff’s Motion. Plaintiff may refile her Motion
 8    either (1) after calling chambers to obtain a hearing date, or (2) in accordance with Civil
 9    Local Rule 83.3(g) and the above-enumerated principles.
10          IT IS SO ORDERED.
11
12    Dated: September 21, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 20-CV-321 JLS (KSC)
